Exhibit 21 EXHIBIT “A” COVENTRY HEALTH CARE, INC. LIST OF SUBSIDAIRES January 21, 2011 Wholly Owned Subsidiaries State of Organization Altius Health Plans Inc. (Does business as Altius) Utah Carelink Health Plans, Inc. West Virginia Coventry Consumer Advantage, Inc. Delaware CHC Casualty Risk Retention Group, Inc. Vermont Coventry Financial Management Services, Inc. Delaware Coventry Health and Life Insurance Company Delaware Coventry Healthcare Management Corporation (Also does business as CHC Management Corporation and Coventry Healthcare Management Corporation of Missouri) Delaware Coventry Health Care of Delaware, Inc. (Also does business as Coventry Health Care of New Jersey) Delaware Coventry Health Care of Georgia, Inc. Georgia Coventry Health Care of Iowa, Inc. Iowa Coventry Health Care of Kansas, Inc. Kansas Coventry Health Care of Louisiana, Inc. Louisiana Coventry Health Care of Nebraska, Inc. Nebraska Coventry Health Care of Pennsylvania, Inc. Pennsylvania Coventry Management Services, Inc. Pennsylvania Coventry Health Care National Network, Inc. Delaware Coventry Healthcare National Accounts, Inc. Delaware 1 Coventry Health Care Workers Compensation, Inc. and Subsidiaries: Coventry Independent Medical Exams of Texas, PA First Script Network Services, Inc. FOCUS Healthcare Management, Inc. Medical Examinations of New York, P.C. d/b/a Coventry Independent Medical Examinations MetraComp, Inc. Delaware Texas Nevada Tennessee New York Connecticut Coventry Prescription Management Services, Inc. Nevada Coventry Transplant Network, Inc. Delaware First Health Group Corp. and it subsidiaries: Delaware Cambridge Life Insurance Company Missouri Claims Administration Corp. Maryland First Health Strategies, Inc. Delaware First Health Life & Health Insurance Company Texas Florida Health Plan Administrators, LLC and it subsidiaries: Coventry Summit Health Plan, Inc. Coventry Health Plan of Florida, Inc. Coventry Health Care of Florida, Inc. Florida Florida Florida Florida Group Health Plan, Inc. Missouri Group Health Plan of Delaware, LLC Delaware HealthAmerica Pennsylvania, Inc. Pennsylvania HealthAssurance Pennsylvania, Inc. (Formerly Health PASS, Inc.) Pennsylvania HealthAssurance Financial Services, Inc. Delaware HealthCare USA of Missouri, LLC Missouri 2 HealthCare USA of Tennessee, Inc. (formerly CHCCares, Inc.) Tennessee MHP, Inc. Mercy Health Plans Mercy Health Plans of Missouri, Inc. Foresee Health, Inc. Premier Benefits, Inc. Delaware Missouri Missouri Missouri Missouri MHNet Specialty Services, LLC (formerly, Coventry Specialty Services, LLC) Mental Health Associates, Inc. Mental Health Network of New York, Inc. MHNet Life and Health Insurance Company MHNet of Florida, Inc. Maryland Louisiana New York Texas Florida OmniCare Health Plan, Inc. Michigan PersonalCare Insurance of Illinois, Inc. Illinois Preferred Health Systems, Inc. Kansas Preferred Health Care, Inc. Kansas Kansas Health Plan, Inc. Kansas Preferred Benefits Administrator, Inc. Kansas Southern Health Services, Inc. (Also does business as Coventry Health Care or Coventry) Virginia WellPath Select, Inc. North Carolina WellPath of South Carolina, Inc. South Carolina 3 Majority Owned Subsidiaries State of Origination Carefree Insurance Services, Inc. Florida Group Dental Service, Inc. Maryland Group Dental Service of Maryland, Inc. Maryland 4
